DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP 2000313073) in view of JP 58-16843.
Regarding claim 1: Masafumi discloses a slotter head comprising: a cutter rest that is disk shaped (Eng. translation, page 35; via shown disks 56 holding slotters 56c & 56e) and is rotatably supported (via disks 56 is rotatable); a movable block that is mounted in an outer peripheral portion of the cutter rest (Eng. translation, page 32; via block 14), a first cutting blade (Eng. translation, page 32; via 12a & 56e) that is fixed to the movable block (via 14) such that one end of the first cutting blade is located at a position shifted in a circumferential direction with respect to the other end of the first cutting blade (Fig. 2; the diagonally positioned ends of blade 12); a link member rotatbly supported on the cutter rest (Eng. translation, page 32; via link 

    PNG
    media_image1.png
    478
    768
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    215
    649
    media_image2.png
    Greyscale


The office believes that Masafumi indeed discloses the claimed link 15/16 member with the second support shaft 18 to be supported on the cutter rest (via desks 56).  Yet the office provides ‘843, similarly discloses a similar slotter head with clearly two different supporting 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Masafumi’s slotter head mechanism to have another supporting shaft or pivoting point to the link member and the cutter rest, as suggested by ‘843, in order to simplify the cutting head attachment and adjustment in respect to the device.

Regarding claim 2: Masafumi discloses that a biasing member biases the movable block outward with respect to the cutter rest (via elastic deformation member 16), and a restricting member that restricts an amount of outward rotation of the movable block by the first support shaft with respect to the cutter rest, are provided, see for example (Figs. 1 & 2; via the shown mechanism adding some restriction on the block);
Regarding claim 4: Masafumi discloses that the biasing member (via 16) is arranged between the cutter rest and the movable block, the second support shaft is fitted into a support hole of the movable block and a distal end portion of the second support shaft protrudes therefrom, and outward movement thereof is restricted by the restricting member, see for example (Figs. 2, 4, via biasing member 16 and shafts being fitted into hole formed on the block 14);
Regarding claim 5: Masafumi discloses that the distal end portion of the second support shaft is movably supported on a notch guide that is provided, in the outer peripheral portion of the cutter rest, and along a radial direction of the cutter rest (Figs. 2-4; via the shown mechanical connection and formed notches);

Regarding claim 7: Masafumi discloses that an outward movement of the movable block is restricted by: the biasing member being arranged between the cutter rest and the movable block; a third support shaft being fixed to the movable block, the third support shaft protruding in the circumferential direction of the cutter rest; and the third support shaft being movably fitted into and supported by an elongated hole guide provided, in the restricting member, along a radial direction of the cutter rest, see for example (Fig. 9; via shown extending out portion 51a);
Regarding claim 8: Masafumi discloses that the first shaft center is positioned in a direction parallel to the first cutting blade, and the second shaft center is positioned in a direction orthogonal to the first cutting blade, see for example (Figs. 2-4; via location of shafts in respect to the blade 12);
Regarding claim 9: Masafumi discloses that a second cutting blade (Fig. 2; via 68a) along the circumferential direction of the cutter rest is fixed to the cutter rest, adjacently to the movable block in the rotation shaft center direction of the cutter rest; a recessed portion is provided in one of planar portions of the second cutting blade (Fig. 3; via the shown recess portion); and one of end portions of the first cutting blade is arranged in the recessed portion, see for example (Figs. 2-4 & 7; via shown two different cutting blades and recessed portion);
Regarding claim 12: Masafumi discloses that the second support shaft (via 18) is fitted into the second support hole of the movable block (via hole 14h of block 14), the link member (via link 15/16) having the second support shaft (via 18) is rotatably supported on the cutter rest .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, and 12 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
The office draws applicant’s attention that in light of the filed amendments on 08/27/2021 and the new provided by the Office the Eng. translation to the Japanese patent (Masafumi, JP 2000313073) on 08/06/2021, the rejection has been modified as set forth above.
The office believes that the applied art ‘073 discloses all the claimed structures as set forth above and supported by the annotated figure.  The office believes that exact location of parts or to be modified, would be nothing more than a design choice to be made.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731